
	

114 HR 4597 IH: ICE Agent Support Act of 2016
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4597
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2016
			Mr. Brooks of Alabama introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide resources and incentives for the enforcement of immigration laws in the interior of the
			 United States and for other purposes.
	
	
 1.Short titleThis Act may be cited as the ICE Agent Support Act of 2016. 2.Use of funds in the Immigration Enforcement AccountSection 280 of the Immigration and Nationality Act (8 U.S.C. 1330) is amended—
 (1)by striking Attorney General each place that term appears and inserting Secretary of Homeland Security; and (2)in subsection (b)(3), by striking subparagraph (A) and inserting the following:
				
 (A)The Secretary of the Treasury shall refund out of the Immigration Enforcement Account to any appropriation the amount paid out of such appropriation for expenses incurred by the Secretary of Homeland Security for—
 (i)the identification, investigation, apprehension, detention, and removal of criminal aliens, including providing the staffing levels within the Enforcement and Removal Operations division of U.S. Immigration and Customs Enforcement necessary to carry out statutorily authorized enforcement operations;
 (ii)the maintenance and updating of systems used by the Enforcement and Removal Operations division of U.S. Immigration and Customs Enforcement to identify and track criminal aliens, deportable aliens, inadmissible aliens, and aliens illegally entering the United States; and
 (iii)the purchase of firearms, vehicles, and other safety or apprehension equipment for the Enforcement and Removal Operations division of U.S. Immigration and Customs Enforcement..
			3.Criminal investigation series positions in the division of Enforcement and Removal Operations of
 U.S. Immigration and Customs EnforcementNot later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall establish the percentage of positions within the Enforcement and Removal Operations division of U.S. Immigration and Customs Enforcement that shall be classified as a criminal investigator position, consistent with the requirements and standards for occupational classification series 1811, dedicated to enforcing the criminal statutory provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
		
